DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. US Publication 2013/0158327.
Regarding claim 1, Leonard teaches a hydrocarbon process comprising:
a) passing a feedstream containing a methane diluent and paraffinic feedstream to a reactor to produce olefins ([0007], [0017]);
b) withdrawing an effluent comprising methane and olefin product ([0019]).

Regarding claim 2, Leonard teaches the reactor can comprise equipment for heating the feed such as a fired heater 30, which inherently comprises tubes ([0026]).
Regarding claim 3, Leonard teaches the reactor can operate adiabatically ([0026]).
Regarding claim 4, the temperature operates from 550 °C to about 675 °C and pressures from 1-175 kPa, equivalent to 1-1.7 atm ([0030]).
Regarding claims 6 and 7, Leonard teaches separator 20 separates methane from the product, which is then routed upstream to the reactor. The content of the methane diluent is at a given range and can be obtained from the separator. Thus, it is suggested that a majority of the methane is separated, prior to passing to the reactor.
Regarding claim 8, Leonard suggests that the process can occur thermally, thus without a catalyst ([0029]).
Regarding claim 9, Leonard teaches the reactor comprises a catalyst, suggesting a fixed catalyst bed ([0039]).
Regarding claims 11 and 12, Leonard teaches the feedstream comprises hydrogen or nitrogen in a ratio to hydrocarbon of 0.1:1.0 to 1.0:1, thus suggesting less than 15 mol% of a non-hydrocarbon. The feed can comprise propane, butane, and/or pentane ([0007]).
Regarding claims 13 and 14, Leonard does not explicitly teach the feedstream comprises 30 mol% to about 90 mol%, or 50 mol% to 90 mol%, however does teach the molar ratio of the inert methane diluent to the hydrocarbon reactant is of 0.1:1.0 to 3.0:1.0. Thus, the range of 30 mol% to about 90 mol%, or 50 mol% to 90 mol%, is taught inherently by Leonard.
Regarding claim 15, Leonard teaches methane replaces steam as the diluent, thus suggests there is no added steam (abstract, [0013]).

Regarding claim 16, Leonard teaches a hydrocarbon process comprising:
a) passing a feedstream containing a methane diluent and paraffinic feedstream to a reactor to produce olefins ([0007], [0017]). Leonard teaches methane replaces steam as the diluent, thus suggests there is no added steam (abstract, [0013]).
b) withdrawing an effluent comprising methane and olefin product ([0019]).
Leonard does not explicitly teach the feedstream comprises 30 mol% to about 95 mol%, however does teach the molar ratio of the inert methane diluent to the hydrocarbon reactant is between 0.1:1.0 to 3.0:1.0. Thus, the range of 30 mol% to about 95 mol% is taught inherently by Leonard.
Regarding claim 17, the temperature operates from 550 °C to about 675 °C and pressures from 1-175 kPa, equivalent to 1-1.7 atm ([0030]).
Regarding claims 19 and 20, Leonard teaches separator 20 separates methane from the product, which is then routed upstream to the reactor. The content of the methane diluent is at a given range and can be obtained from the separator. Thus, it is suggested that a majority of the methane is separated, prior to passing to the reactor.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. US Publication 2013/0158327 in view of Gartside US Patent 5,254,788.
Regarding claims 5 and 18, Leonard does not explicitly teach the residence time of the reaction, however Gartside teaches a similar reaction of converting paraffins to olefins and uses a residence time of 0.25 to 2.0 seconds. Thus, it would have been obvious to one having ordinary skill in the art to use a known parameter in the reaction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/Primary Examiner, Art Unit 1772